



Exhibit 10.1




ALLEGHENY TECHNOLOGIES INCORPORATED
2017 INCENTIVE PLAN
SECTION 1.
Purpose; Definitions



The purpose of this Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a stock plan providing incentives for future performance of services directly
linked to the profitability of the Company’s businesses and increases in Company
shareholder value.
For purposes of this Plan, the following terms are defined as set forth below:
(a)“Affiliate” means a company or other entity controlled by, controlling or
under common control with the Company.


(b)“Applicable Exchange” means the New York Stock Exchange or such other
securities exchange as may at the applicable time be the principal market for
the Common Stock.


(c)“Award” means a Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Unit, Other Stock-Based Award or Cash-Based
Award granted pursuant to the terms of this Plan.


(d)“Award Agreement” means a written or electronic document or agreement setting
forth the terms and conditions of a specific Award.


(e)“Board” means the board of directors of the Company.


(f) “Business Combination” has the meaning set forth in Section 11(e)(iii)


(g)“Cash-Based Award” means an Award denominated in a dollar amount.


(h)“Cause” means, unless otherwise provided in an Award Agreement, (i) “Cause”
as defined in any Individual Agreement to which the Participant is a party as of
the Grant Date, or (ii) if there is no such Individual Agreement or if it does
not define Cause: (A) conviction of, or plea of guilty or nolo contendere by,
the Participant for committing a felony under federal law or the law of the
state in which such action occurred, (B) willful and deliberate failure on the
part of the Participant in the performance of his or her employment duties in
any material respect, (C) dishonesty in the course of fulfilling the
Participant’s employment duties, (D) a material violation of the Company’s
ethics and compliance program or (E) prior to a Change in Control, such other
events as shall be determined by the Committee. Notwithstanding the general rule
of Section 2(c), following a Change in Control, any determination by the
Committee as to whether “Cause” exists shall be subject to de novo review.


(i)“Change in Control” has the meaning set forth in Section 11(e).




--------------------------------------------------------------------------------





(j)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.


(k)“Commission” means the Securities and Exchange Commission or any successor
agency.


(l)“Committee” means the Committee referred to in Section 2.


(m)“Common Stock” means common stock, $0.10 par value per share, of the Company.


(n)“Company” means Allegheny Technologies Incorporated, a Delaware corporation,
or its successor.


(o) “Corporate Transaction” has the meaning set forth in Section 3(d).


(p) “Disability” means, unless otherwise provided in an Award Agreement,
(i) ”Disability” as defined in any Individual Agreement to which the Participant
is a party, or (ii) if there is no such Individual Agreement or it does not
define “Disability,” permanent and total disability as determined under the
Company’s Long-Term Disability Plan applicable to the Participant.


(q)“Disaffiliation” means a Subsidiary’s or an Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including as a result of a public
offering, or a spinoff or sale by the Company, of the stock of the Subsidiary or
Affiliate) or a sale of a division of the Company and its Affiliates.


(r)“Effective Date” has the meaning set forth in Section 13(a).


(s)“Eligible Individuals” means directors, officers, employees and consultants
of the Company or any of its Subsidiaries or Affiliates, and prospective
directors, officers, employees and consultants who have accepted offers of
employment or consultancy from the Company or its Subsidiaries or Affiliates.


(t)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.


(u)“Fair Market Value” means, except as otherwise determined by the Committee,
the average of the high and low quoted sales prices of a Share on the Applicable
Exchange on the date of measurement or, if Shares were not traded on the
Applicable Exchange on such measurement date, then on the next preceding date on
which Shares were traded on the Applicable Exchange, as reported by such source
as the Committee may select. If there is no regular public trading market for
such Common Stock, the Fair Market Value of the Common Stock shall be determined
by the Committee in good faith and, to the extent applicable, such determination
shall be made in a manner that satisfies Section 409A and Section 422(c)(1) of
the Code.


(v)“Forfeiture Amount” has the meaning set forth in Section 15(j)(i).


(w)“Free-Standing SAR” has the meaning set forth in Section 5(b).


(x)“Full-Value Award” means any Award other than a Stock Option or Stock
Appreciation Right or Cash Based Award.


2

--------------------------------------------------------------------------------





(y)“Grant Date” means (i) the date on which the Committee by resolution selects
an Eligible Individual to receive a grant of an Award and determines the number
of Shares, or the formula for earning a number of Shares, to be subject to such
Award or the cash amount subject to such Award, or (ii) such later date as the
Committee shall provide in such resolution.


(z)“Incentive Stock Option” means any Stock Option designated in the applicable
Award Agreement as an “incentive stock option” within the meaning of Section 422
of the Code, and that in fact so qualifies.


(aa)“Incumbent Board” has the meaning set forth in Section 11(e)(ii).


(bb)    “Individual Agreement” means an employment, consulting or similar
agreement between a Participant and the Company or one of its Subsidiaries or
Affiliates, and, after a Change in Control, a change in control or salary
continuation agreement between a Participant and the Company or one of its
Subsidiaries or Affiliates. If a Participant is party to both an employment
agreement and a change in control or salary continuation agreement, the
employment agreement shall be the relevant “Individual Agreement” prior to a
Change in Control, and, the change in control or salary continuation agreement
shall be the relevant “Individual Agreement” after a Change in Control.


(cc)    “Nonqualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.


(dd)    “Other Stock-Based Award” means Awards of Common Stock and other Awards
that are valued in whole or in part by reference to, or are otherwise based
upon, Common Stock, including unrestricted stock, dividend equivalents, and
convertible debentures.


(ee)    “Outside Directors” has the meaning set forth in Section 12(a).


(ff)    “Outstanding Company Common Stock” has the meaning set forth in Section
11(e)(i).


(gg)    “Outstanding Company Voting Securities” has the meaning set forth in
Section 11(e)(i).


(hh)    “Participant” means an Eligible Individual to whom an Award is or has
been granted.


(ii)    “Performance Goals” means the performance goals established by the
Committee in connection with the grant of an Award. In the case of Qualified
Performance-Based Awards that are intended to qualify under Section 162(m)(4)(C)
of the Code, (i) such goals shall be based on the attainment of specified levels
of one or more of the following measures: stock price, net income, operating
income, gross profit, operating profit, income before taxes, earnings (whether
based on earnings, earnings before taxes, earnings before interest and taxes or
earnings before interest, taxes, depreciation and amortization), earnings per
share, return on investment or working capital, return on capital employed,
return on equity, return on assets or operating assets, return or commissioning
or qualification of particular capital expenditures or equipment, economic value
added (the amount, if any, by which net operating profit after tax exceeds a
reference cost of capital, cash flow (before or after dividends), operating cash
flow, cash flow per share (before or after dividends), cost control and/or
reductions, balanced scorecard, execution of growth strategy, integration or
qualification of acquired businesses, manufacturing cycle time reductions,
reductions in inventory, inventory turns, on-time delivery performance and
improvements in safety or environmental performance, in each case with respect
to the Company or any one or more Subsidiaries, divisions, business units or
business segments thereof, either in absolute terms or relative to the
performance of one or more other companies (including an index covering multiple
companies) and (ii) such Performance Goals shall be set by the Committee within


3

--------------------------------------------------------------------------------





the time period prescribed by Section 162(m) of the Code. The Performance Goals
may be adjusted as contemplated by Section 3(d)(iv).


(jj)    “Performance Period” means that period established by the Committee at
the time any Performance Unit is granted or at any time thereafter during which
any Performance Goals specified by the Committee with respect to such Award are
to be measured.


(kk)    “Performance Unit” means any Award granted under Section 8 of a unit
valued by reference to a designated amount of cash or other property other than
Shares, which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including cash, Shares, or any combination
thereof, upon achievement of such Performance Goals during the Performance
Period as the Committee shall establish at the time of such grant or thereafter.


(ll)    “Person” has the meaning set forth in Section 11(e)(i).


(mm)    “Plan” means the Allegheny Technologies Incorporated 2017 Incentive
Plan, as set forth herein and as hereinafter amended from time to time.


(nn)    “Qualified Performance-Based Award” means an Award intended to qualify
for the Section 162(m) Exemption, as provided in Section 12.


(oo)    “Replaced Award” has the meaning set forth in Section 11(b).


(pp)    “Replacement Award” has the meaning set forth in Section 11(b).


(qq)    “Restricted Stock” means an Award granted under Section 6.


(rr)    “Restricted Stock Unit” has the meaning set forth in Section 7(a).


(ss)    “Restriction Period” has the meaning set forth in Section 6(c)(ii).


(tt)    “Retirement” means, except as otherwise provided by the Committee,
(i) retirement from active employment with the Company or any Affiliate pursuant
to the early or normal retirement provisions of the applicable retirement plan
of such employer or (ii) pursuant to the retirement scheme applicable under
local law or the local policies and procedures of the Company or any Affiliate.


(uu)    “Section 16(b)” has the meaning set forth in Section 12(d).


(vv)     “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.


(ww)    “Section 409A CIC” has the meaning set forth in Section 11(f).


(xx)    “Separation from Service” has the meaning set forth in Section 1(eee).


(yy)    “Share” means a share of Common Stock.


(zz)    “Stock Appreciation Right” means an Award granted under Section 5(b) or
5(c).




4

--------------------------------------------------------------------------------





(aaa)    “Stock Option” means an Award granted under Section 5(a).


(bbb)    “Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.


(ccc)    “Tandem SAR” has the meaning set forth in Section 5(b).


(ddd)    “Term” means the maximum period during which a Stock Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Service or otherwise, as specified in the applicable Award
Agreement.


(eee)    “Termination of Service” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries or Affiliates. Unless otherwise determined by the
Committee, (i) if a Participant’s employment with the Company and its Affiliates
terminates but such Participant continues to provide services to the Company and
its Affiliates in a non-employee capacity, such change in status shall not be
deemed a Termination of Service and (ii) a Participant employed by, or
performing services for, a Subsidiary or an Affiliate or a division of the
Company and its Affiliates shall also be deemed to incur a Termination of
Service if, as a result of a Disaffiliation, such Subsidiary, Affiliate or
division ceases to be a Subsidiary, Affiliate or division, as the case may be,
and the Participant does not immediately thereafter become an employee of, or
service provider for, the Company or another Subsidiary or Affiliate. Temporary
absences from employment because of illness, vacation or leave of absence and
transfers among the Company and its Subsidiaries and Affiliates shall not be
considered Terminations of Service. Notwithstanding the foregoing provisions of
this definition, with respect to any Award that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code, a
Participant shall not be considered to have experienced a “Termination of
Service” unless the Participant has experienced a “separation from service”
within the meaning of Section 409A of the Code (a “Separation from Service”).
In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.
SECTION 2.
Administration



(a)Committee. This Plan shall be administered by the Board directly, or if the
Board elects, by the Personnel and Compensation Committee or such other
committee of the Board as the Board may from time to time designate, which
committee shall be composed of not less than two directors, and shall be
appointed by and serve at the pleasure of the Board. All references in this Plan
to the “Committee” refer to the Board as a whole, unless a separate committee
has been designated or authorized consistent with the foregoing.
Subject to the terms and conditions of this Plan, the Committee shall have
absolute authority:
(i)To select the Eligible Individuals to whom Awards may from time to time be
granted;


(ii)To determine whether and to what extent Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Units, Other Stock-Based Awards, Cash-Based
Awards or any combination thereof are to be granted hereunder;




5

--------------------------------------------------------------------------------





(iii)To determine the number of Shares to be covered by each Award granted
hereunder or the amount of any Cash-Based Award;


(iv)To approve the form of any Award Agreement and determine the terms and
conditions of any Award granted hereunder, including, but not limited to, the
exercise price (subject to Section 5(d)), any vesting condition, restriction or
limitation (which may be related to the performance of the Participant, the
Company or any Subsidiary or Affiliate) and any vesting acceleration or
forfeiture waiver regarding any Award and the Shares relating thereto, based on
such factors as the Committee shall determine;


(v)To modify, amend or adjust the terms and conditions of any Award (subject to
Sections 5(d) and 5(e)), at any time or from time to time, including, but not
limited to, Performance Goals; provided, however, that the Committee may not
adjust upwards the amount payable with respect to any Qualified
Performance-Based Award;


(vi)To determine to what extent and under what circumstances Common Stock and
other amounts payable with respect to an Award shall be deferred;


(vii)To determine under what circumstances an Award may be settled in cash,
Shares, other property or a combination of the foregoing;


(viii)To determine whether, to what extent and under what circumstances cash,
Shares and other property and other amounts payable with respect to an Award
under this Plan shall be deferred either automatically or at the election of the
Participant;


(ix)To adopt, alter and repeal such administrative rules, guidelines and
practices governing this Plan as it shall from time to time deem advisable;


(x)To establish any “blackout” period that the Committee in its sole discretion
deems necessary or advisable;


(xi)To interpret the terms and provisions of this Plan and any Award issued
under this Plan (and any Award Agreement relating thereto);


(xii)To decide all other matters that must be determined in connection with an
Award; and


(xiii)To otherwise administer this Plan.


(b)
Procedures.



(i)The Committee may act only by a majority of its members then in office,
except that the Committee may, except to the extent prohibited by applicable law
or the listing standards of the Applicable Exchange and subject to Section 12,
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time.




6

--------------------------------------------------------------------------------





(ii)Subject to Section 12(c), any authority granted to the Committee may be
exercised by the full Board. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action shall
control.


(c)Discretion of Committee. Subject to Section 1(h), any determination made by
the Committee or pursuant to delegated authority under the provisions of this
Plan with respect to any Award shall be made in the sole discretion of the
Committee or such delegate at the time of the grant of the Award or, unless in
contravention of any express term of this Plan, at any time thereafter. All
decisions made by the Committee or any appropriately delegated officer pursuant
to the provisions of this Plan shall be final, binding and conclusive on all
persons, including the Company, Participants and Eligible Individuals.


(d)Cancellation or Suspension. Subject to Section 5(d), the Committee shall have
full power and authority to determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended.


(e)Award Agreements. The terms and conditions of each Award (other than a
Cash-Based Award), as determined by the Committee, shall be set forth in a
written (or electronic) Award Agreement, which shall be delivered to the
Participant receiving such Award upon, or as promptly as is reasonably
practicable following, the grant of such Award. The effectiveness of an Award
(other than a Cash-Based Award) shall be subject to the Award Agreement’s being
signed by the Company and the Participant receiving the Award unless otherwise
provided in the Award Agreement. Award Agreements may be amended only in
accordance with Section 13(d) hereof.


(f)Minimum Vesting Period. Except for Awards granted with respect to a maximum
of five percent of the Shares authorized in the first sentence of Section 3(a),
Award Agreements shall not provide for vesting prior to the first anniversary of
the Grant Date, provided that the Committee has the discretion to accelerate
vesting of an Award in connection with a Change in Control, a qualifying
termination of employment or any other event or circumstance that the Committee
determines to be appropriate.


SECTION 3.Common Stock Subject to Plan


(a)Plan Maximums. The maximum number of Shares that may be granted pursuant to
Awards under this Plan shall be 5,200,000. The maximum number of Shares that may
be granted pursuant to Stock Options intended to be Incentive Stock Options
shall be 1,000,000 Shares. Shares subject to an Award under this Plan may be
authorized and unissued Shares. On and after the Effective Date (as defined in
Section 13(a)), no new awards may be granted under the Company’s prior equity
compensation plans, it being understood that (i) awards outstanding under any
such plans as of the Effective Date shall remain in full force and effect under
such plans according to their respective terms, and (ii) to the extent that any
such award granted under the Company’s 2015 Incentive Plan is forfeited,
terminates, expires or lapses without being exercised (to the extent
applicable), or is settled for cash, the Shares subject to such award not
delivered as a result thereof shall again be available for Awards under this
Plan; provided, however, that dividend equivalents may continue to be issued
under the Company’s existing equity compensation plans in respect of awards
granted under such plans which are outstanding as of the Effective Date.


(b)Individual Limits. No Participant may be granted Qualified Performance-Based
Awards (other than Stock Options and Stock Appreciation Rights) covering in
excess of 1,000,000 Shares during any calendar year. No Participant may be
granted Stock Options and Stock Appreciation Rights covering in excess of
1,000,000 Shares during any calendar year. No Participant who is a non-employee
director of the Company


7

--------------------------------------------------------------------------------





may be granted Awards covering Shares with a Grant Date Fair Market Value in
excess of $500,000 during any single calendar year.


(c)Rules for Calculating Shares Delivered. To the extent that any Award is
forfeited, terminates, expires or lapses instead of being exercised, or any
Award is settled for cash, the Shares subject to such Awards not delivered as a
result thereof shall again be available for Awards under this Plan. If the
exercise price of, and/or the tax withholding obligations relating to, any Stock
Option or Stock Appreciation Right is satisfied by delivering Shares (either
actually or through a signed document affirming the Participant’s ownership and
delivery of such Shares) or withholding Shares relating to such Award, the gross
number of Shares subject to the Stock Option or Stock Appreciation Right shall
nonetheless be deemed to have been granted for purposes of the first sentence of
Section 3(a). If the tax withholding obligations relating to any Full-Value
Award are satisfied by delivering Shares (either actually or through a signed
document affirming the Participant’s ownership and delivery of such Shares) or
withholding Shares related to such Full-Value Award, the net number of Shares
subject to the Award after payment of the tax withholding obligations shall be
deemed to have been granted for purposes of the first sentence of Section 3(a).


(d)Adjustment Provisions.


(i)In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, disposition for consideration of the
Company’s direct or indirect ownership of a Subsidiary or Affiliate (including
by reason of a Disaffiliation), or similar event affecting the Company or any of
its Subsidiaries (each, a “Corporate Transaction”), the Committee or the Board
may in its discretion make such substitutions or adjustments as it deems
appropriate and equitable to (A) the aggregate number and kind of Shares or
other securities reserved for issuance and delivery under this Plan, (B) the
various maximum limitations set forth in Sections 3(a) and 3(b) upon certain
types of Awards and upon the grants to individuals of certain types of Awards,
(C) the number and kind of Shares or other securities subject to outstanding
Awards; and (D) the exercise price of outstanding Awards.


(ii)In the event of a stock dividend, stock split, reverse stock split,
reorganization, share combination, or recapitalization or similar event
affecting the capital structure of the Company, or a Disaffiliation, separation
or spinoff, in each case without consideration, or other extraordinary dividend
of cash or other property to the Company’s shareholders, the Committee or the
Board shall make such substitutions or adjustments as it deems appropriate and
equitable to (A) the aggregate number and kind of Shares or other securities
reserved for issuance and delivery under this Plan, (B) the various maximum
limitations set forth in Sections 3(a) and 3(b) upon certain types of Awards and
upon the grants to individuals of certain types of Awards, (C) the number and
kind of Shares or other securities subject to outstanding Awards; and (D) the
exercise price of outstanding Awards.


(iii)In the case of Corporate Transactions, such adjustments may include (A) the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as determined by the Committee or the Board in its sole discretion (it
being understood that in the case of a Corporate Transaction with respect to
which shareholders of Common Stock receive consideration other than publicly
traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of a Stock Option or Stock
Appreciation Right shall for this purpose be deemed to equal the excess, if any,
of the value of the consideration being paid for each Share pursuant to such
Corporate Transaction over the exercise price of such Stock Option or Stock
Appreciation Right shall conclusively be deemed valid); (B) the substitution of
other property (including cash or other securities


8

--------------------------------------------------------------------------------





of the Company and securities of entities other than the Company) for the Shares
subject to outstanding Awards; and (C) in connection with any Disaffiliation,
arranging for the assumption of Awards, or replacement of Awards with new awards
based on other property or other securities (including other securities of the
Company and securities of entities other than the Company), by the affected
Subsidiary, Affiliate, or division or by the entity that controls such
Subsidiary, Affiliate, or division following such Disaffiliation (as well as any
corresponding adjustments to Awards that remain based upon Company securities).


(iv)The Committee may adjust the Performance Goals applicable to any Awards to
reflect any items that are unusual in nature or occur infrequently, impact of
charges for restructurings, discontinued operations, and the cumulative effects
of accounting or tax changes, each as defined by generally accepted accounting
principles or as identified in the Company’s financial statements, notes to the
financial statements, management’s discussion and analysis or other Company
filings with the Commission, provided that in the case of Performance Goals
applicable to Awards intended to remain Qualified Performance-Based Awards, such
adjustment shall not violate Section 162(m) of the Code.


(v)Any adjustments made pursuant to this Section 3(d) to Awards that constitute
nonqualified deferred compensation within the meaning of Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code; and any adjustments made pursuant to Section 3(d) to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustments, either (A) the
Awards continue not to be subject to Section 409A of the Code or (B) there does
not result in the imposition of any penalty taxes under Section 409A of the Code
in respect of such Awards.


(vi)Any adjustment under this Section 3(d) need not be the same for all
Participants.


(e)Character of Shares. Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued Shares, treasury Shares or Shares purchased in
the open market or otherwise.


SECTION 4.Eligibility
Awards may be granted under this Plan to Eligible Individuals; provided,
however, that Incentive Stock Options may be granted only to employees of the
Company and its subsidiaries or parent corporation (within the meaning of
Section 424(f) of the Code).
SECTION 5.
Stock Options and Stock Appreciation Rights



(a)Types of Stock Options. Stock Options may be granted alone or in addition to
other Awards granted under this Plan and may be of two types: Incentive Stock
Options and Nonqualified Stock Options. The Award Agreement for a Stock Option
shall indicate whether the Stock Option is intended to be an Incentive Stock
Option or a Nonqualified Stock Option.


(b)Types and Nature of Stock Appreciation Rights. Stock Appreciation Rights may
be “Tandem SARs,” which are granted in conjunction with a Stock Option, or
“Free-Standing SARs,” which are not granted in conjunction with a Stock Option.
Upon the exercise of a Stock Appreciation Right, the Participant shall be
entitled to receive an amount in cash, Shares, or both, in value equal to the
product of (i) the excess of the Fair Market Value of one Share over the
exercise price of the applicable Stock Appreciation Right, multiplied by
(ii) the number of Shares in respect of which the Stock Appreciation Right has
been exercised. The applicable Award Agreement shall specify whether such
payment is to be made in cash or Common


9

--------------------------------------------------------------------------------





Stock or both, or shall reserve to the Committee or the Participant the right to
make that determination prior to or upon the exercise of the Stock Appreciation
Right.


(c)Tandem SARs. A Tandem SAR may be granted at the Grant Date of the related
Stock Option. A Tandem SAR shall be exercisable only at such time or times and
to the extent that the related Stock Option is exercisable in accordance with
the provisions of this Section 5, and shall have the same exercise price as the
related Stock Option. A Tandem SAR shall terminate or be forfeited upon the
exercise or forfeiture of the related Stock Option, and the related Stock Option
shall terminate or be forfeited upon the exercise or forfeiture of the Tandem
SAR.


(d)Exercise Price. The exercise price per Share subject to a Stock Option or
Free-Standing SAR shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a Share on the applicable Grant Date. In no event may any Stock Option or Stock
Appreciation Right granted under this Plan be amended, other than pursuant to
Section 3(d), to decrease the exercise price thereof, be cancelled in exchange
for cash or other Awards or in conjunction with the grant of any new Stock
Option or Free-Standing SAR with a lower exercise price, or otherwise be subject
to any action that would be treated, under the Applicable Exchange listing
standards or for accounting purposes, as a “repricing” of such Stock Option or
Free-Standing SAR, unless such amendment, cancellation, or action is approved by
the Company’s shareholders.


(e)Term. The Term of each Stock Option and each Free-Standing SAR shall be fixed
by the Committee, but no Stock Option or Free-Standing SAR shall be exercisable
more than 10 years after its Grant Date.


(f)Exercisability. Except as otherwise provided herein, Stock Options and
Free-Standing SARs shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee.


(g)Method of Exercise. Subject to the provisions of this Section 5, Stock
Options and Free-Standing SARs may be exercised, in whole or in part, at any
time during the Term thereof by giving written notice of exercise to the Company
specifying the number of Shares subject to the Stock Option or Free-Standing SAR
to be purchased.


In the case of the exercise of a Stock Option, such notice shall be accompanied
by payment in full of the aggregate purchase price (which shall equal the
product of such number of Shares subject to such Stock Options multiplied by the
applicable exercise price) per Share by certified or bank check, wire transfer,
or such other instrument or method as the Company may accept. If provided for in
the applicable Award Agreement as approved by the Committee, payment in full or
in part may also be made as follows:
(i)In the form of unrestricted Common Stock (by delivery of such Shares or by
attestation) already owned by the Participant of the same class as the Common
Stock subject to the Stock Option (based on the Fair Market Value of the Common
Stock on the date the Stock Option is exercised); provided, however, that, in
the case of an Incentive Stock Option, the Participant shall only have the right
to make a payment in the form of already owned Shares of the same class as the
Common Stock subject to the Stock Option if such right is set forth in the
applicable Award Agreement.


(ii)To the extent permitted by applicable law, by delivering a properly executed
exercise notice to the Company, together with a copy of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale necessary to
pay the purchase price, and, if requested, by the


10

--------------------------------------------------------------------------------





amount of any federal, state, local or foreign withholding taxes. To facilitate
the foregoing, the Company may, to the extent permitted by applicable law, enter
into agreements for coordinated procedures with one or more brokerage firms.


(iii)By instructing the Company to withhold a number of such Shares having a
Fair Market Value (based on the Fair Market Value of the Common Stock on the
date the applicable Stock Option is exercised) equal to the product of (A) the
exercise price per Share multiplied by (B) the number of Shares in respect of
which the Stock Option shall have been exercised.


(h)Delivery; Rights of Shareholders. A Participant shall not be entitled to
delivery of Shares pursuant to the exercise of a Stock Option or Stock
Appreciation Right until the exercise price therefor has been fully paid and
applicable taxes have been withheld. Except as otherwise provided in Section
5(l), a Participant shall have all of the rights of a shareholder of the Company
holding the class or series of Common Stock that is subject to such Stock Option
or Stock Appreciation Right (including, if applicable, the right to vote the
applicable Shares), when the Participant (i) has given written notice of
exercise, (ii) if requested, has given the representation described in Section
15(a) and (iii) in the case of a Stock Option, has paid in full for such Shares.


(i)Nontransferability of Stock Options and Stock Appreciation Rights. No Stock
Option or Free-Standing SAR shall be transferable by a Participant other than,
for no value or consideration, (i) by will or by the laws of descent and
distribution; or (ii) in the case of a Nonqualified Stock Option or
Free-Standing SAR, as otherwise expressly permitted by the Committee including,
if so permitted, pursuant to a transfer to such Participant’s family members,
whether directly or indirectly or by means of a trust or partnership or
otherwise (for purposes of this Plan, unless otherwise determined by the
Committee, “family member” shall have the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
and any successor thereto). A Tandem SAR shall be transferable only with the
related Stock Option as permitted by the preceding sentence. Any Stock Option or
Stock Appreciation Right shall be exercisable, subject to the terms of this
Plan, only by the Participant, the guardian or legal representative of the
Participant, or any person to whom such stock option is transferred pursuant to
this Section 5(i), it being understood that the term “holder” and “Participant”
include such guardian, legal representative and other transferee; provided,
however, that the term “Termination of Service” shall continue to refer to the
Termination of Service of the original Participant.


(j)Termination of Service. Unless otherwise determined by the Committee or
provided in the applicable Award Agreement, upon a Participant’s Termination of
Service, his or her Stock Options and Stock Appreciation Rights shall be treated
as set forth below:


(i)Termination by Reason of Death. If a Participant incurs a Termination of
Service by reason of death, any Stock Option or Stock Appreciation Right held by
such Participant shall immediately vest in full and may thereafter be exercised
until the earlier of (A) the third anniversary of such Participant’s Termination
of Service and (B) the expiration of the stated full Term thereof. In the event
of Termination of Service by reason of death, if an Incentive Stock Option is
exercised after the expiration of the post-termination exercise periods that
apply for purposes of Section 422 of the Code, such Stock Option will thereafter
be treated as a Nonqualified Stock Option.


(ii)Termination by Reason of Disability. If a Participant incurs a Termination
of Service by reason of Disability, any Stock Option or Stock Appreciation Right
held by such Participant shall immediately vest in full and may thereafter be
exercised until the earlier of (A) the third anniversary of such Participant’s
Termination of Service and (B) the expiration of the stated full Term thereof.
In


11

--------------------------------------------------------------------------------





the event of Termination of Service by reason of Disability, if an Incentive
Stock Option is exercised after the expiration of the exercise periods that
apply for purposes of Section 422 of the Code, such Stock Option will thereafter
be treated as a Nonqualified Stock Option.


(iii)Termination by Reason of Retirement. If a Participant incurs a Termination
of Service by reason of Retirement, (A) any unvested Stock Option or Stock
Appreciation Right held by such Participant shall thereupon terminate and (B) 
any vested Stock Option or Stock Appreciation Right held by such Participant may
thereafter be exercised until the earlier of (A) the third anniversary of such
Participant’s Termination of Service and (B) the expiration of the stated full
Term thereof. In the event of Termination of Service by reason of Retirement, if
an Incentive Stock Option is exercised after the expiration of the
post-termination exercise periods that apply for purposes of Section 422 of the
Code, such Stock Option will thereafter be treated as a Nonqualified Stock
Option.


(iv)Termination by the Company for Cause. If a Participant incurs a Termination
of Service for Cause, any Stock Options and Stock Appreciation Rights held by
such Participant, whether vested or unvested, shall thereupon terminate.


(v)Other Termination. If a Participant incurs a Termination of Service for any
reason other than death, Disability, or Retirement, or for Cause, and except as
otherwise set forth in this Section 5(j) or Section 11(d) hereof, any Stock
Option or Stock Appreciation Right held by such Participant, to the extent it
was then exercisable at the time of termination, or on such accelerated basis as
the Committee may determine, may be exercised for the lesser of (A) 90 days
following the date of such Termination of Service and (B) the balance of the
stated full Term thereof.


(vi)Notwithstanding the foregoing provisions of Section 5(j), the Committee
shall have the power, in its discretion, to apply different rules concerning the
consequences of a Termination of Service, provided that if such rules are less
favorable to the Participant than those set forth above, such rules are set
forth in the applicable Award Agreement.


(k)Additional Rules for Incentive Stock Options. Notwithstanding any other
provision of this Plan to the contrary, no Stock Option that is intended to
qualify as an Incentive Stock Option may be granted to any Eligible Employee who
at the time of such grant owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary, unless at the time such Stock Option is granted the exercise price
is at least 110% of the Fair Market Value of a Share and such Stock Option by
its terms is not exercisable after the expiration of five years from the date
such Stock Option is granted. In addition, the aggregate Fair Market Value of
the Common Stock (determined at the time a Stock Option for the Common Stock is
granted) for which Incentive Stock Options are exercisable for the first time by
a Participant during any calendar year, under all of the incentive stock option
plans of the Company and of any Subsidiary, may not exceed $100,000. To the
extent a Stock Option that by its terms was intended to be an Incentive Stock
Option exceeds this $100,000 limit, the portion of the Stock Option in excess of
such limit shall be treated as a Nonqualified Stock Option.


(l)Dividends and Dividend Equivalents. Dividends (whether paid in cash or
Shares) and dividend equivalents may not be paid or accrued on Stock Options or
Stock Appreciation Rights; provided that Stock Options and Stock Appreciation
Rights may be adjusted under certain circumstances in accordance with the terms
of Section 3(d).




12

--------------------------------------------------------------------------------





SECTION 6.Restricted Stock


(a)Administration. Shares of Restricted Stock are actual Shares issued to a
Participant and may be awarded either alone or in addition to other Awards
granted under this Plan. The Committee shall determine the Eligible Individuals
to whom and the time or times at which grants of Restricted Stock will be
awarded, the number of Shares to be awarded to any Eligible Individual, the
conditions for vesting, the time or times within which such Awards may be
subject to forfeiture and any other terms and conditions of the Awards, in
addition to those contained in Section 6(c).


(b)Book Entry Registration or Certificated Shares. Shares of Restricted Stock
shall be evidenced in such manner as the Committee may deem appropriate,
including book-entry registration or issuance of one or more stock certificates.
If any certificate is issued in respect of Shares of Restricted Stock, such
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:
The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Allegheny Technologies Incorporated 2017 Incentive Plan and an Award Agreement.
Copies of such Plan and Agreement are on file at the offices of Allegheny
Technologies Incorporated, 1000 Six PPG Place, Pittsburgh, Pennsylvania 15222.
The Committee may require that the certificates evidencing such Shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.
(c)Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions and such other terms and conditions as are set
forth in the applicable Award Agreement (including the vesting or forfeiture
provisions applicable upon a Termination of Service):


(i)The Committee shall, prior to or at the time of grant, condition (A) the
vesting of an Award of Restricted Stock upon the continued service of the
applicable Participant, or (B) the grant or vesting of an Award of Restricted
Stock upon the attainment of Performance Goals or the attainment of Performance
Goals and the continued service of the applicable Participant. If the Committee
conditions the grant or vesting of an Award of Restricted Stock upon the
attainment of Performance Goals or the attainment of Performance Goals and the
continued service of the applicable Participant, the Committee may, prior to or
at the time of grant, designate an Award of Restricted Stock as a Qualified
Performance-Based Award. The conditions for grant or vesting and the other
provisions of Restricted Stock Awards (including any applicable Performance
Goals) need not be the same with respect to each recipient.


(ii)Subject to the provisions of this Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Award for which such vesting restrictions apply (the
“Restriction Period”), and until the expiration of the Restriction Period, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Shares of Restricted Stock.


(d)Rights of a Shareholder. Except as provided in this Section 6 and the
applicable Award Agreement, the applicable Participant shall have, with respect
to the Shares of Restricted Stock, all of the rights of a shareholder of the
Company holding the class or series of Common Stock that is the subject of the
Restricted Stock, including, if applicable, the right to vote the Shares and the
right to receive any dividends.


13

--------------------------------------------------------------------------------





As determined by the Committee in the applicable Award Agreement and subject to
Section 15(e), (A) cash dividends on the class or series of Common Stock that is
the subject of the Restricted Stock Award shall be payable in cash or Common
Stock (in an amount determined on the basis of the Fair Market Value of the
Common Stock on the applicable dividend payment date) and shall, as determined
by the Committee, be either (i) held subject to the vesting of the underlying
Restricted Stock, or held subject to meeting Performance Goals applicable only
to dividends, or (ii) distributed in full or in part without regard to the
vested status of the underlying Restricted Stock and (B) dividends payable in
Common Stock shall be paid in the form of Restricted Stock of the same class as
the Common Stock with which such dividend was paid, and shall, as determined by
the Committee, be either (i) held subject to the vesting of the underlying
Restricted Stock, or held subject to meeting Performance Goals applicable only
to dividends, or (ii) distributed in full or in part without regard to the
vested status of the underlying Restricted Stock.


(e)Delivery of Unlegended Certificates. If and when any applicable Performance
Goals are satisfied and the Restriction Period expires without a prior
forfeiture of the Shares of Restricted Stock for which legended certificates
have been issued, unlegended certificates for such Shares shall be delivered to
the Participant upon surrender of the legended certificates.


(f)Termination of Service. Unless otherwise determined by the Committee or
provided in the applicable Award Agreement, upon a Participant’s Termination of
Service, his or her Restricted Stock shall be treated as set forth below:


(i)Termination by Reason of Death or Disability. If a Participant incurs a
Termination of Service by reason of death or Disability, the restrictions,
including any Performance Goals, applicable to any Restricted Stock shall lapse
(and, with respect to Performance Goals, be deemed earned in full based on the
applicable target level), and such Restricted Stock shall become free of all
restrictions and become fully vested and transferable to the full extent of the
original grant.


(ii)Other Termination. Except as otherwise provided by Section 11(d) hereof, if
a Participant incurs a Termination of Service for any reason other than death or
Disability during the Restriction Period or before the requisite service period
or applicable Performance Goals are satisfied, all Shares still subject to
restriction shall be forfeited by the Participant; provided, however, that the
Committee shall have the discretion to waive, in whole or in part, any or all
remaining restrictions (other than, in the case of Restricted Stock that is a
Qualified Performance-Based Award, satisfaction of the applicable Performance
Goals) with respect to any or all of such Participant’s Shares of Restricted
Stock.


SECTION 7.Restricted Stock Units


(a)Nature of Awards. Restricted stock units and deferred share rights (together,
“Restricted Stock Units”) are Awards denominated in Shares that will be settled,
subject to the terms and conditions of the Restricted Stock Units, in an amount
in cash, Shares, or both, based upon the Fair Market Value of a specified number
of Shares.


(b)Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions and such other terms and conditions as are set
forth in the applicable Award Agreement (including the vesting or forfeiture
provisions applicable upon a Termination of Service):


(i)The Committee shall, prior to or at the time of grant, condition (A) the
vesting of Restricted Stock Units upon the continued service of the applicable
Participant, or (B) the grant or


14

--------------------------------------------------------------------------------





vesting of Restricted Stock Units upon the attainment of Performance Goals or
the attainment of Performance Goals and the continued service of the applicable
Participant. If the Committee conditions the grant or vesting of Restricted
Stock Units upon the attainment of Performance Goals or the attainment of
Performance Goals and the continued service of the applicable Participant, the
Committee may, prior to or at the time of grant, designate the Restricted Stock
Units as Qualified Performance-Based Awards. The conditions for grant or vesting
and the other provisions of Restricted Stock Units (including any applicable
Performance Goals) need not be the same with respect to each recipient. An Award
of Restricted Stock Units shall be settled as and when the Restricted Stock
Units vest, at a later time specified by the Committee in the applicable Award
Agreement, or, if the Committee so permits, in accordance with an election of
the Participant.


(ii)Subject to the provisions of this Plan and the applicable Award Agreement,
during the Restriction Period, if any, set by the Committee, the Participant
shall not be permitted to sell, assign, transfer, pledge or otherwise encumber
Restricted Stock Units.


(iii)The Award Agreement for Restricted Stock Units shall specify whether, to
what extent and on what terms and conditions the applicable Participant shall be
entitled to receive payments of cash, Common Stock or other property
corresponding to the dividends payable on the Common Stock (subject to
Section 15(e)).


(c)Rights of a Shareholder. A Participant to whom Restricted Stock Units are
awarded shall have no rights as a shareholder with respect to the Shares
represented by the Restricted Stock Units unless and until Shares are actually
delivered to the participant in settlement thereof. Unless otherwise determined
by the Committee and subject to Section 15(e), an Award of Restricted Stock
Units shall be adjusted to reflect deemed reinvestment in additional Restricted
Stock Units of the dividends that would be paid and distributions that would be
made with respect to the Award of Restricted Stock Units if it consisted of
actual Shares. Notwithstanding the immediately preceding sentence, if an
adjustment to an Award of Restricted Stock Units is made pursuant to Section
3(d) as a result of any dividend or distribution, no increase to such Award (by
means of deemed reinvestment in additional Restricted Stock Units) shall be made
under this Section 7(c) as a result of the same dividend or distribution.


(d)Termination of Service. Unless otherwise determined by the Committee or
provided in the applicable Award Agreement, upon a Participant’s Termination of
Service, his or her Restricted Stock Units shall be treated as set forth below:


(i)Termination by Reason of Death or Disability. If a Participant incurs a
Termination of Service by reason of death or Disability, the restrictions,
including any Performance Goals, applicable to any Restricted Stock Units shall
lapse (and, with respect to Performance Goals, be deemed earned in full based on
the applicable target level), and such Restricted Stock Units shall become fully
vested and settled to the full extent of the original grant.


(ii)Other Termination. Except as otherwise provided by Section 11(d), if a
Participant incurs a Termination of Service for any reason other than death or
Disability during the Restriction Period or before the applicable Performance
Goals are satisfied, all unvested Restricted Stock Units shall be forfeited by
the Participant; provided, however, that the Committee shall have the discretion
to waive, in whole or in part, any or all remaining restrictions (other than, in
the case of a Restricted Stock Unit Award that is a Qualified Performance-Based
Award, satisfaction of the applicable Performance Goals) with respect to any or
all of such Participant’s Restricted Stock Units.


15

--------------------------------------------------------------------------------





SECTION 8.Performance Units


Performance Units may be issued hereunder to Eligible Individuals, for no cash
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under this Plan. The
Performance Goals to be achieved during any Performance Period and the length of
the Performance Period shall be determined by the Committee upon the grant of
each Performance Unit. The Committee may, in connection with the grant of
Performance Units, designate them as Qualified Performance-Based Awards. The
conditions for grant or vesting and the other provisions of Performance Units
(including any applicable Performance Goals) need not be the same with respect
to each recipient. Performance Units may be paid in cash, Shares, other property
or any combination thereof, in the sole discretion of the Committee as set forth
in the applicable Award Agreement. The maximum value of the property, including
cash, that may be paid or distributed to any Participant pursuant to a grant of
Performance Units made in any one calendar year shall be $10 million.
SECTION 9.
Other Stock-Based Awards



Other Stock-Based Awards may be granted either alone or in conjunction with
other Awards granted under this Plan.
SECTION 10.
Cash-Based Awards



Cash-Based Awards may be granted under this Plan. Cash-Based Awards that are
Qualified Performance-Based Awards shall be subject to the provisions of
Section 12 of this Plan. In addition, no Eligible Individual may be granted
Cash-Based Awards that are Qualified Performance-Based Awards that have an
aggregate maximum payment value in any calendar year in excess of $10.0 million.
Cash-Based Awards may be paid in cash or in Shares (valued as of the date of
payment) as determined by the Committee.


SECTION 11.
Change-in-Control Provisions



(a)General. The provisions of this Section 11 shall, subject to Section 3(d),
apply notwithstanding any other provision of this Plan to the contrary, except
to the extent the Committee specifically provides otherwise in an Award
Agreement.


(b)Impact of Change in Control. Upon the occurrence of a Change in Control,
unless otherwise provided in the applicable Award Agreement: (i) all
then-outstanding Stock Options and Stock Appreciation Rights shall become fully
vested and exercisable, and all Full-Value Awards (other than performance-based
Awards) shall vest in full, be free of restrictions, and be deemed to be earned
and payable in an amount equal to the full value of such Award, except in each
case to the extent that another Award meeting the requirements of Section 11(c)
(any award meeting the requirements of Section 11(c), a “Replacement Award”) is
provided to the Participant pursuant to Section 3(d) to replace such Award (any
award intended to be replaced by a Replacement Award, a “Replaced Award”), and
(ii) any performance-based Award that is not replaced by a Replacement Award
shall be deemed to be earned and payable in an amount equal to the full value of
such performance-based Award (with all applicable Performance Goals deemed
achieved at the greater of (x) the applicable target level and (y) the level of
achievement of the Performance Goals for the Award as determined by the
Committee not later than the date of the Change in Control, taking into account
performance through the latest date preceding the Change in Control as to which
performance can, as a practical matter, be determined (but not later than the
end of the applicable Performance Period)).


16

--------------------------------------------------------------------------------





(c)Replacement Awards. An Award shall meet the conditions of this Section 11(c)
(and hence qualify as a Replacement Award) if: (i) it is of the same type as the
Replaced Award; (ii) it has a value equal to the value of the Replaced Award as
of the date of the Change in Control, as determined by the Committee in its sole
discretion consistent with Section 3(d); (iii) if the underlying Replaced Award
was an equity-based award, it relates to publicly traded equity securities of
the Company or the entity surviving the Company following the Change in Control;
(iv) it contains terms relating to vesting (including with respect to a
Termination of Service) that are substantially identical to those of the
Replaced Award; and (v) its other terms and conditions are not less favorable to
the Participant than the terms and conditions of the Replaced Award (including
the provisions that would apply in the event of a subsequent Change in Control)
as of the date of the Change in Control. Without limiting the generality of the
foregoing, a Replacement Award may take the form of a continuation of the
applicable Replaced Award if the requirements of the preceding sentence are
satisfied. If a Replacement Award is granted, the Replaced Award shall not vest
upon the Change in Control. The determination whether the conditions of this
Section 11(c) are satisfied shall be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.


(d)Termination of Service. Notwithstanding any other provision of this Plan to
the contrary and unless otherwise determined by the Committee and set forth in
the applicable Award Agreement, upon a Termination of Service of a Participant
by the Company other than for Cause within 24 months following a Change in
Control, (i) all Replacement Awards held by such Participant shall vest in full,
be free of restrictions, and be deemed to be earned in full (with respect to
Performance Goals, unless otherwise agreed in connection with the Change in
Control, at the greater of (x) the applicable target level and (y) the level of
achievement of the Performance Goals for the Award as determined by the
Committee taking into account performance through the latest date preceding the
Termination of Service as to which performance can, as a practical matter, be
determined (but not later than the end of the applicable Performance Period)),
and (ii) unless otherwise provided in the applicable Award Agreement,
notwithstanding any other provision of this Plan to the contrary, any Stock
Option or Stock Appreciation Right held by the Participant as of the date of the
Change in Control that remains outstanding as of the date of such Termination of
Service may thereafter be exercised until the expiration of the stated full Term
of such Nonqualified Stock Option or Stock Appreciation Right.


(e)Definition of Change in Control. For purposes of this Plan, a “Change in
Control” shall mean the happening of any of the following events:


(i)An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company, (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (4) any
acquisition by any entity pursuant to a transaction that complies with clauses
(1), (2) and (3) of subsection (iii) of this Section 11(e); or


(ii)A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that, for purposes of this Section 11(e), any individual who becomes a member of
the Board subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of those


17

--------------------------------------------------------------------------------





individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board;
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be considered as a member of the Incumbent Board; or


(iii)The consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company ,or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (1) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock (or, for a noncorporate entity, equivalent
securities) and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or, for a
noncorporate entity, equivalent securities), as the case may be, of the entity
resulting from such Business Combination (including an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock (or, for a
noncorporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination, and (3) at least a majority of the members of the
board of directors (or, for a noncorporate entity, equivalent body or committee)
of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or


(iv)The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(f)    Notwithstanding any other provision of this Plan, an Award Agreement or
any Individual Agreement, for any Award that constitutes non-qualified deferred
compensation within the meaning of Section 409A of the Code, a Change in Control
shall not constitute a settlement or distribution event with respect to such
Award or an event that otherwise changes the timing of settlement or
distribution of such Award, unless the Change in Control also constitutes a
“change in ownership” of the Company, a “change in effective control” of the
Company or a “change in the ownership of a substantial portion of the assets” of
the Company, in each case, as defined under Section 409A of the Code (a “Section
409A CIC”); provided, however, that whether or not a Change in Control is a
Section 409A CIC, such Change in Control may result in the accelerated vesting
of such Award as provided by the Award Agreement, this Plan, any Individual
Agreement or otherwise by the Committee.


18

--------------------------------------------------------------------------------





SECTION 12.
Qualified Performance-Based Awards; Section 16(b); Section 409A



(a)The provisions of this Plan are intended to ensure that all Stock Options and
Stock Appreciation Rights granted hereunder to any Participant who is or may be
a “covered employee” (within the meaning of Section 162(m)(3) of the Code) in
the tax year in which such Stock Option or Stock Appreciation Right is expected
to be deductible to the Company qualify for the Section 162(m) Exemption, and,
unless otherwise determined by the Committee, all such Awards shall therefore be
considered Qualified Performance-Based Awards and this Plan shall be interpreted
and operated consistent with that intention (including to require that all such
Awards be granted by a committee composed solely of members who satisfy the
requirements for being “outside directors” for purposes of the Section 162(m)
Exemption (“Outside Directors”)). When granting any Award other than a Stock
Option or Stock Appreciation Right, the Committee may designate such Award as a
Qualified Performance-Based Award, based upon a determination that (i) the
recipient is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) with respect to such Award, and (ii) the
Committee wishes such Award to qualify for the Section 162(m) Exemption, and the
terms of any such Award (and of the grant thereof) shall be consistent with such
designation (including that all such Awards be granted by a committee composed
solely of Outside Directors). To the extent required to comply with the Section
162(m) Exemption, no later than 90 days following the commencement of a
Performance Period or, if earlier, by the expiration of 25% of a Performance
Period, the Committee will designate one or more Performance Periods, determine
the Participants for the Performance Periods and establish the Performance Goals
for the Performance Periods.


(b)Each Qualified Performance-Based Award (other than a Stock Option or Stock
Appreciation Right) shall be earned, vested and/or payable (as applicable) upon
the achievement of one or more Performance Goals, together with the satisfaction
of any other conditions, such as continued employment, as the Committee may
determine to be appropriate.


(c)The full Board shall not exercise authority granted to the Committee to the
extent that the grant or exercise of such authority would cause an Award
designated as a Qualified Performance-Based Award not to qualify for, or to
cease to qualify for, the Section 162(m) Exemption.


(d)The provisions of this Plan are intended to ensure that no transaction under
this Plan is subject to (and all such transactions will be exempt from) the
short-swing recovery rules of Section 16(b) of the Exchange Act (“Section
16(b)”). Accordingly, the composition of the Committee shall be subject to such
limitations as the Board deems appropriate to permit transactions pursuant to
this Plan to be exempt (pursuant to Rule 16b-3 promulgated under the Exchange
Act) from Section 16(b), and no delegation of authority by the Committee shall
be permitted if such delegation would cause any such transaction to be subject
to (and not exempt from) Section 16(b).


(e)This Plan is intended to comply with the requirements of Section 409A of the
Code or an exemption or exclusion therefrom and, with respect to Awards that are
subject to Section 409A of the Code, it is intended that this Plan be
interpreted and administered in all respects in accordance with Section 409A of
the Code. Each payment (including the delivery of Shares) under any Award that
constitutes nonqualified deferred compensation subject to Section 409A of the
Code shall be treated as a separate payment for purposes of Section 409A of the
Code. In no event may a Participant, directly or indirectly, designate the
calendar year of any payment to be made under any Award that constitutes
nonqualified deferred compensation subject to Section 409A of the Code.
Notwithstanding any other provision of this Plan, any Award Agreement or any
Individual Agreement to the contrary, if a Participant is a “specified employee”
within the meaning of Section 409A of the Code (as determined in accordance with
the methodology established by the Company as in effect on the date of
Termination of Service), amounts that constitute nonqualified deferred
compensation


19

--------------------------------------------------------------------------------





within the meaning of Section 409A of the Code that would otherwise be payable
by reason of a Participant’s Separation from Service during the six-month period
immediately following such Separation from Service shall instead be paid or
provided on the first business day following the date that is six months
following the Participant’s Separation from Service. If the Participant dies
following the Separation from Service and prior to the payment of any amounts
delayed on account of Section 409A of the Code, such amounts shall be paid to
the personal representative of the Participant’s estate within 30 days following
the date of the Participant’s death.


SECTION 13.Term, Amendment and Termination


(a)Effectiveness. This Plan was approved by the Board on [February 24, 2017],
subject to and contingent upon approval by the Company’s shareholders. This Plan
will be effective as of the date of such approval by the Company’s shareholders
(the “Effective Date”).


(b)Termination. This Plan will terminate on the tenth anniversary of the
Effective Date. Awards outstanding as of such date shall not be affected or
impaired by the termination of this Plan.


(c)Amendment of Plan. The Board or the Committee may amend, alter, or
discontinue this Plan, but no amendment, alteration or discontinuation shall be
made that would materially impair the rights of the Participant with respect to
a previously granted Award without such Participant’s consent, except such an
amendment made to comply with applicable law, including Section 409A of the
Code, Applicable Exchange listing standards or accounting rules. In addition, no
amendment shall be made without the approval of the Company’s shareholders to
the extent such approval is required by applicable law or the listing standards
of the Applicable Exchange.


(d)Amendment of Awards. Subject to Section 5(d), the Committee may unilaterally
amend the terms of any Award theretofore granted, but no such amendment shall,
without the Participant’s consent, materially impair the rights of any
Participant with respect to an Award, except such an amendment made to cause
this Plan or Award to comply with applicable law, Applicable Exchange listing
standards or accounting rules.


SECTION 14.Unfunded Status of Plan


It is intended that this Plan constitute an “unfunded” plan for incentive and
deferred compensation. The Committee may authorize the creation of trusts or
other arrangements to meet the obligations created under this Plan to deliver
Common Stock or make payments; provided, however, that unless the Committee
otherwise determines, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of this Plan.
SECTION 15.
General Provisions



(a)Conditions for Issuance. The Committee may require each person purchasing or
receiving Shares pursuant to an Award to represent to and agree with the Company
in writing that such person is acquiring the Shares without a view to the
distribution thereof. The certificates for such Shares may include any legend
that the Committee deems appropriate to reflect any restrictions on transfer.
Notwithstanding any other provision of this Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for Shares under this Plan prior to fulfillment of all of the
following conditions: (i) listing or approval for listing upon notice of
issuance, of such Shares on the Applicable Exchange; (ii) any registration or
other qualification of such Shares of the Company under any


20

--------------------------------------------------------------------------------





state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification that the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and
(iii) obtaining any other consent, approval, or permit from any state or federal
governmental agency that the Committee shall, in its absolute discretion
determine to be necessary or advisable.


(b)Additional Compensation Arrangements. Nothing contained in this Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.


(c)No Contract of Employment. This Plan shall not constitute a contract of
employment, and adoption of this Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.


(d)Required Taxes. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local or
foreign income or employment or other tax purposes with respect to any Award
under this Plan, such Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount. Unless otherwise determined by the Company, withholding obligations may
be settled with Common Stock, including Common Stock that is part of the Award
that gives rise to the withholding requirement, having a Fair Market Value on
the date of withholding equal to the amount required to be withheld for tax
purposes (up to the maximum statutory rate), all in accordance with such
procedures as the Committee establishes. The obligations of the Company under
this Plan shall be conditional on such payment or arrangements, and the Company
and its Affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to such Participant. The
Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Common Stock.


(e)Limitation on Dividend Reinvestment and Dividend Equivalents. Reinvestment of
dividends in additional Restricted Stock at the time of any dividend payment,
and the payment of Shares with respect to dividends to Participants holding
Awards of Restricted Stock Units, shall only be permissible if sufficient Shares
are available under Section 3 for such reinvestment or payment (taking into
account then-outstanding Awards). If sufficient Shares are not available for
such reinvestment or payment, such reinvestment or payment shall be made in the
form of a grant of Restricted Stock Units equal in number to the Shares that
would have been obtained by such payment or reinvestment, the terms of which
Restricted Stock Units shall provide for settlement in cash and for dividend
equivalent reinvestment in further Restricted Stock Units on the terms
contemplated by this Section 15(e). In no event may any dividends or dividend
equivalents with respect to any Awards be paid until vesting (if any) of such
Awards.


(f)Designation of Death Beneficiary. The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such eligible individual, after such Participant’s
death, may be exercised.


(g)Subsidiary Employees. In the case of a grant of an Award to any employee of a
Subsidiary, the Company may, if the Committee so directs, issue or transfer the
Shares, if any, covered by the Award to the Subsidiary, for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Subsidiary will transfer the Shares to the employee in accordance with
the terms of


21

--------------------------------------------------------------------------------





the Award specified by the Committee pursuant to the provisions of this Plan.
All Shares underlying Awards that are forfeited or canceled revert to the
Company.


(h)Governing Law and Interpretation. This Plan and all Awards made and actions
taken hereunder shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to principles of conflict of laws.
The captions of this Plan are not part of the provisions hereof and shall have
no force or effect. Whenever the words “include,” “includes” or “including” are
used in this Plan, they shall be deemed to be followed by the words “but not
limited to” and the word “or” shall be understood to mean “and/or.”


(i)Non-Transferability. Except as otherwise provided in Sections 5(i), 6(c)(ii)
and 7(b)(ii) or as determined by the Committee, Awards under this Plan are not
transferable except by will or by laws of descent and distribution.


(j)
Clawback Policy.



(i)Forfeiture. Unless otherwise determined by the Committee, if the Company is
required to prepare a material negative accounting restatement due to the
noncompliance of the Company with any financial reporting requirement under the
securities laws [as a result of misconduct, and the Committee determines that
(A) a Participant knowingly engaged in the misconduct, (B) was grossly negligent
with respect to such misconduct, or (C) knowingly or grossly negligently failed
to prevent the misconduct,] the Company may require the Participant to pay to
the Company an amount (the “Forfeiture Amount”), as determined by the Committee
in its sole and absolute discretion, up to the sum of (1) the Fair Market Value
of any Shares held by the Participant as of the date that the Committee requires
forfeiture that were acquired by the Participant pursuant to an Award during the
three-year period following the first public filing of the financial document
requiring restatement, (2) the excess, if any, of (x) the proceeds from the sale
(including sales to the Company) of any Shares acquired by the Participant
pursuant to an Award during the three-year period following the first public
filing of the financial document requiring restatement, over (y) the amount, if
any, paid by the Participant to purchase such Shares, and (3) any proceeds
received by the Participant upon cash settlement of any Award during the
three-year period following the first public filing of the financial document
requiring restatement. The Forfeiture Amount shall be paid by the Participant
within 30 days of receipt from the Company of written notice requiring payment
by the Participant of the Forfeiture Amount.


(ii)Committee Determination. Without limiting the generality of Section 2, the
Committee shall make all determinations required pursuant to this Section 15(j)
in its sole and absolute discretion, and such determinations shall be conclusive
and binding on all Persons. Notwithstanding any provision of Section 15(j)(i) to
the contrary, the Committee has sole and absolute discretion not to require a
Participant to pay a Forfeiture Amount, and its determination not to require any
Participant to pay a Forfeiture Amount with respect to any particular act by any
particular Participant shall not in any way reduce or eliminate the Committee’s
authority to require payment of a Forfeiture Amount with respect to any other
act or other Participant.


(iii)Effect of Change in Control. Notwithstanding the foregoing, this Section
15(j) shall not be applicable to any Participant following a Change in Control.


(iv)Non-Exclusive Remedy. This Section 15(j) shall be a non-exclusive remedy and
nothing contained in this Section 15(j) shall preclude the Company from pursuing
any other applicable remedies available to it, whether in addition to, or in
lieu of, application of this Section 15(j).


22